UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Liquid Assets, Inc. March 31, 2015 (Unaudited) Negotiable Bank Certificates of Deposit39.4% Principal Amount ($) Value ($) Bank of Montreal (Yankee) 0.27%, 7/7/15 35,000,000 35,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.23%, 5/20/15 30,000,000 30,000,000 Credit Agricole (Yankee) 0.15%, 5/1/15 35,000,000 35,000,000 DnB Bank (Yankee) 0.23%, 5/18/15 35,000,000 a 35,000,000 Mizuho Bank Ltd/NY (Yankee) 0.25%, 4/9/15 18,000,000 18,000,000 Nordea Bank Finland (Yankee) 0.23%, 5/20/15 - 6/2/15 25,000,000 24,999,966 Rabobank Nederland/NY (Yankee) 0.25%, 6/9/15 4,000,000 4,000,000 Skandinaviska Enskilda Banken NY (Yankee) 0.26%, 4/17/15 15,000,000 15,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 6/12/15 30,000,000 a 29,999,400 Sumitomo Mitsui Trust Bank (Yankee) 0.21%, 5/18/15 30,000,000 a 30,000,000 Swedbank (Yankee) 0.26%, 6/1/15 30,000,000 30,000,000 Toronto Dominion Bank NY (Yankee) 0.31%, 10/26/15 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $296,999,366) Commercial Paper22.5% BNP Paribas Finance Inc. 0.23%, 4/21/15 30,000,000 29,996,167 Coca Cola Company 0.22%, 7/15/15 30,000,000 a 29,980,750 Credit Suisse New York 0.23%, 4/13/15 30,000,000 29,997,700 Emerson Electric Company 0.17%, 4/13/15 5,000,000 a 4,999,717 State Street Corp. 0.18%, 6/15/15 30,000,000 29,988,750 Svenska Handelsbanken Inc 0.21%, 5/18/15 35,000,000 a 34,990,404 United Overseas Bank Ltd. 0.22%, 4/14/15 10,000,000 a 9,999,206 Total Commercial Paper (cost $169,952,694) Asset-Backed Commercial Paper5.6% Collateralized Commercial Paper Program Co., LLC 0.35%, 9/17/15 30,000,000 29,950,708 Metlife Short Term Funding LLC 0.16%, 4/13/15 12,000,000 a 11,999,360 Total Asset-Backed Commercial Paper (cost $41,950,068) Time Deposits18.6% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.10%, 4/1/15 30,000,000 30,000,000 DZ Bank AG (Grand Cayman) 0.03%, 4/1/15 30,000,000 30,000,000 Lloyds Bank (London) 0.06%, 4/1/15 30,000,000 30,000,000 Royal Bank of Canada (Toronto) 0.03%, 4/1/15 30,000,000 30,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.04%, 4/1/15 20,000,000 20,000,000 Total Time Deposits (cost $140,000,000) U.S. Government Agency3.3% Federal Home Loan Bank 0.00%, 4/1/15 (cost $25,000,000) 25,000,000 Repurchase Agreements9.9% ABN AMRO Bank N. V. 0.10%, dated 3/31/15, due 4/1/15 in the amount of $30,000,083 (fully collateralized by $2,983,123 U.S . Treasury Bonds, 4.25%-7.88%, due 2/15/21-5/15/39, value $4,066,271, $4,262,224 U.S. Treasury Inflation Protected Securities, 0.13%-1.13%, due 4/15/18-1/15/21, value $4,813,125 and $21,500,031 U.S. Treasury Notes, 0.25%-2.75%, due 30,000,000 30,000,000 7/15/15-2/15/24, value $21,720,605) Barclays Capital, Inc. 0.07%, dated 3/31/15, due 4/1/15 in the amount of $45,000,088 (fully collateralized by $8,999,010 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $12,344,119 and $34,001,505 U.S. Treasury Notes, 1.50%, due 1/31/22, value $33,555,907) 45,000,000 45,000,000 Total Repurchase Agreements (cost $75,000,000) Total Investments (cost $748,902,128) % Cash and Receivables (Net) .7 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2015, these securities amounted to $186,968,837 or 24.8% of net assets. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 748,902,128 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Liquid Assets, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
